DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 16/876,651.  Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  In this regard, please note the Examiner struck through a reference with an incorrect number and cited the correct number on the attached PTO-892.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 1 and 15 (last wherein clause), the phrase “may have” is recited.  Is this phrase intended to define an optional or required condition?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as unpatentable over Gerkes (U.S. Patent Application Publication No. 2012/0186175), in view of Grant (U.S. Patent Application Publication No. 2003/0198795).
Regarding independent claims 1 and 15, Gerkes describes a suspended ceiling system (2) comprising:
a grid system (4) that extends to at least two of the plurality of walls and separates the building space into an occupiable space below the grid system and a plenum space above the grid system; and 
a plurality of ceiling panels (18) having a front face opposite a rear face, the plurality of ceiling tiles supported by the grid system, the ceiling panels are engaged to a downwardly extending flange (76) of the grid members in the grid system (4);
wherein the grid system and the plurality of ceiling tiles create a barrier between the occupiable space and the plenum space and whereby the front face of each of the plurality of ceiling tiles face the occupiable space (see paragraphs [0048]-[0049], [0064], [0083] and figures 1, 5, 7); and 
wherein the ceiling tiles have the same shape and texture (Fig. 1).
Gerkes does not appear to expressly describe that each of the plurality of ceiling tiles has a different aesthetic quality.  As evidenced by Grant, it was old and well-known in the art to provide each of a plurality of ceiling tiles with a different aesthetic quality to obtain different looks and variations (see e.g., ¶¶ [0023], [0024]; Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize different aesthetic qualities to provide an aesthetically pleasing ceiling system of different looks and variations, as taught by Grant.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16. 
Moreover, it appears to the Examiner that the limitation directed to different aesthetic qualities is defining merely ornamental features.  It has long been held that where claimed features in a utility patent application relate to ornamentation only, they cannot be relied upon for patentability.  See In re Seid, 161 F.2d 229, 231 (claims directed to a particular shape and arrangement of a three dimensional advertising display device were held to be unpatentable).  In this regard, the limitations at issue appear to be merely ornamental and Applicant has failed to establish a specific utility for such ornamental indicia.

Regarding claim 2, wherein the plenum space of Gerkes is a closed space (see paragraphs [0048]-[0049], [0064], [0083] and figures 1, 5, 7).

Regarding claims 3 and 18, wherein the ceiling tiles of Grant have a different quality and the different quality comprises color (see e.g., ¶¶ [0023], [0024]; Figs. 1 and 2).

Regarding claims 4 and 19, wherein the ceiling tiles of Grant have a different quality and the different quality comprises a shade of a same color (see e.g., ¶¶ [0023], [0024]; Figs. 1 and 2).

Regarding claim 5, wherein the ceiling tiles of Grant have a different quality and the different quality comprises texture (see e.g., ¶¶ [0023], [0024]).

Regarding claims 8-12, 16 and 17, the grid system of Gerkes includes first and second main grid members (6) which extend through aligned intermediate nodes (10) in a length of the ceiling system (2), wherein secondary grid members (8) connected to the second main grid member (6) at the intermediate node (10) are on a side of the second main grid member (6) that faces the first main grid member (6), and wherein the secondary grid members (8) are at an angle of 60° relative to the first and second main beams (6) (see paragraphs [0048]-[0049], [0052], [0064], [0083] and figures 1-3, 5, 7).
Gerkes does not appear to expressly describe that its grid system has a first cross member that intersects the first main beam at a first location and intersects the second main beam at a second location and a second cross member that intersects the second main beam at a third location, the third location being offset from the second location along the main beam direction. However, Gerkes does teach that a grid system has secondary grid members (8) which are connected to the first and second main grid members (6) at the intermediate nodes (10) using a connection plate (50) (see paragraphs [0048], [0052] and figures 2, 5-8).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the recited components as claimed to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Furthermore, regarding the recited positioning of the various components, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Regarding claim 14, the ceiling tiles of Gerkes are non-rectangular (Fig. 1).

Claims 6, 7, 13 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Gerkes and Grant as applied above, and further in view of Stessel (U.S. Patent Application Publication No. 2006/0005495).
Regarding claims 6, 7 and 20, the applied prior art does not appear to expressly describe that the different quality is size, and in particular, that the plurality of ceiling tiles comprises tiles having three different sizes.  As evidenced by Stessel, it was old and well-known in the art to utilize a plurality of ceiling tiles with tiles having at least three different sizes (see e.g., Stessel claims 15 and 16).  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize three different sizes of tiles to provide an aesthetically pleasing ceiling system of different looks and variations.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Regarding claim 13, the ceiling tiles of Stessel are parallelogram shaped (¶ [0020]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 10,995,489.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '489 patent or they are obvious variants thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635